As filed with the Securities and Exchange Commission on December 26, 2007 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 77 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 78 [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Edward L. Paz U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on December 28, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. DIREXION FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement: Prospectuses for the: § Investor Class of the Direxion Evolution Managed Bond Fund, Evolution All-Cap Equity Fund, Evolution Large Cap Fund, Evolution Small Cap Fund and Evolution Total Return Fund; § Investor Class of the PSI Calendar Effects Fund, PSI Core Strength Fund, PSI Macro Trends Fund and PSI Total Return Fund; § Service Class of the HCM Freedom Fund; and the § Service Class of the Spectrum Select Alternative Fund, Spectrum Global Perspective Fund and Spectrum Equity Opportunity Fund. Statements of Additional Information for the: § Investor Class of the Direxion Evolution Managed Bond Fund, Evolution All-Cap Equity Fund, Evolution Large Cap Fund, Evolution Small Cap Fund and Evolution Total Return Fund; § Investor Class of the PSI Calendar Effects Fund, PSI Core Strength Fund, PSI Macro Trends Fund and PSI Total Return Fund; § Service Class of the HCM Freedom Fund; and the § Service Class of the Spectrum Select Alternative Fund, Spectrum Global Perspective Fund and Spectrum Equity Opportunity Fund. Part C of Form N-1A Signature Page PROSPECTUS Investor Class 33 Whitehall Street, 10th Floor New York, New York 10004 (800) 851-0511 Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Large Cap Fund Evolution Small Cap Fund Evolution Total Return Fund Like shares of all mutual funds, these securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. December 28, 2007 Table of Contents OVERVIEW 1 ABOUT THE FUNDS 2 EVOLUTION MANAGED BOND FUND 2 EVOLUTION ALL-CAP EQUITY FUND 4 EVOLUTION LARGE CAP FUND 6 EVOLUTION SMALL CAP FUND 8 EVOLUTION TOTAL RETURN FUND 10 PRINCIPAL RISK FACTORS 12 HISTORICAL PERFORMANCE 15 FEES AND EXPENSES OF THE FUNDS 18 ABOUT YOUR INVESTMENT 20 SHARE PRICES OF THE FUNDS 20 RULE 12b-1 AND SHAREHOLDER SERVICE FEES 21 HOW TO INVEST IN SHARES OF THE FUNDS 21 HOW TO EXCHANGE SHARES OF THE FUNDS 24 HOW TO SELL SHARES OF THE FUNDS 25 ACCOUNT AND TRANSACTION POLICIES 26 ADDITIONAL INFORMATION 29 MANAGEMENT OF THE FUNDS 29 PORTFOLIO HOLDINGS INFORMATION 30 DISTRIBUTIONS AND TAXES 30 MASTER/FEEDER OPTION 31 FINANCIAL HIGHLIGHTS 32 PRIVACY NOTICE (Not a part of the prospectus) PN-1 MORE INFORMATION ON THE DIREXION FUNDS Back Cover In deciding whether to invest in the funds described herein, you should rely on information in this Prospectus or the Statement of Additional Information (the “SAI”).The Direxion Funds (the “Trust”) has not authorized others to provide additional information.The Trust does not authorize the use of this Prospectus in any state or jurisdiction in which such offering may not legally be made. i OVERVIEW This Prospectus describes theInvestor Class shares of the Evolution Managed Bond Fund (the “Managed Bond Fund”), the Evolution All-Cap Equity Fund (the “All-Cap Equity Fund”), the Evolution Large Cap Fund (the “Large Cap Fund”), the Evolution Small Cap Fund (the “Small Cap Fund”) and the Evolution Total ReturnFund (the “Total Return Fund” and, together with the Managed Bond Fund, the All-Cap Equity Fund, the Large Cap Fund and the Small Cap Fund, the “Funds”) of the Direxion Funds (formerly the Potomac Funds).The Funds currently are offered exclusively to clients of Flexible Plan Investments, Ltd. (“FPI” or “Subadviser”).Rafferty Asset Management, LLC (“Rafferty” or “Adviser”) serves as the Funds’ investment adviser and FPI serves as the Funds’ subadviser.(Collectively, Rafferty and FPI are referred to herein as “Advisers” in certain circumstances.) “Evolution” in the Funds’ names refers to the dynamic asset allocation strategy employed by the Subadviser in managing each Fund’s assets.The Subadviser selects the investment opportunities it believes will have the best performance and holds them until it believes another opportunity has greater potential. The Managed Bond Fund, the All-Cap Equity Fund, the Large Cap Fund and the Small Cap Fund seek high appreciation on an annual basis consistent with a high tolerance for risk.The Total Return Fund seeks high total return on an annual basis consistent with a high tolerance for risk.Each Fund is aggressively managed by the Subadviser.The Subadviser seeks investment opportunities for each Fund that maximizes each Fund’s investment returns.The Managed Bond Fund will invest primarily in fixed-income securities indirectly through exchange-traded funds (“ETFs”), closed-end investment companies and derivative securities.The All-Cap Equity Fund, the Large Cap Fund and the Small Cap Fund will invest primarily in equity securities, both directly and indirectly through other investment vehicles, including American Depositary Receipts (“ADRs”), ETFs, closed-end investment companies and derivative securities.The Total Return Fund will primarily invest directly or indirectly in income generating securities, including dividend paying equities, interest bearing fixed income securities, ETFs and derivative securities.Generally, when investing the assets of each Fund, the Subadviser begins by creating a universe of securities “baskets” from the securities in which each Fund may invest.Next, the Subadviser monitors daily the total return performance of the individual baskets over a predetermined period and ranks the baskets against each other.The Subadviser then selects the baskets it believes have the greatest potential when comprising each Fund’s portfolio.Finally, the Adviser positions each Fund’s assets in accordance with the Subadviser’s recommendations. Each Fund’s investment strategy may result in the investment of a large portion or all of the assets of each Fund in cash or cash equivalents at any given time for temporary defensive purposes to provide security of principal, current income and liquidity. There is no assurance that the Funds will achieve their objectives. 1 ABOUT THE FUNDS EVOLUTION MANAGED BOND FUND Fund Objective The Managed Bond Fund seeks high appreciation on an annual basis consistent with a high tolerance for risk. The Managed Bond Fund’sinvestment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon a 60-day notice. Portfolio Investment Strategy The Managed Bond Fund is aggressively managed by the Subadviser.The Managed Bond Fund will invest at least 80% of its net assets (plus any borrowing for investment purposes) in fixed-income securities indirectly through securities that invest in or are a derivative of fixed-income securities, including ETFs and closed-end investment companies (collectively “fixed-income securities”).The Managed Bond Fund also may invest in futures, options and swaps.To a limited extent, the Managed Bond Fund may invest directly in fixed-income securities.The underlying fixed-income securities in which the Managed Bond Fund seeks to gain exposure include: · U.S. Treasury bonds and notes; · U.S. government-sponsored enterprises, such as Fannie Mae© and Freddie Mac©; · U.S. dollar-denominated corporate obligations; · Mortgage and asset-backed securities; · Corporate bonds and notes and asset-backed securities; · Zero coupon bonds; · Commercial paper and other money market instruments; · Fixed-income securities issued by foreign governments and companies that are denominated in U.S. dollars or foreign currencies, some of which may be issued by governments in emerging market countries; and · High-yield (“junk”) bonds. The Managed Bond Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. The Subadviser analyzes the overall investment opportunities of various fixed-income securities and market sectors to determine how to position the Managed Bond Fund’s portfolio.The Subadviser may position the Managed Bond Fund’s portfolio to seek exposure to a variety of credit categories, which could range from government securities to junk bonds.The Managed Bond Fund is not limited in its exposure to junk bonds, which may include bonds in the lowest credit rating category.In addition, the Managed Bond Fund invests in fixed-income securities without any restriction on maturity.The Subadviser also may invest up to 50% of the Managed Bond Fund’s assets in short positions in fixed-income securities. 2 In conducting its analysis, the Subadviser may create from the universe of fixed-income securities various “baskets” of securities that are defined by differences in creditworthiness and duration to maturity.Examples of baskets of securities in which the Managed Bond Fund may invest include, but are not limited to, deep discount closed-end bond funds, bond ETFs, high-yield closed-end bond funds and international closed-end bond funds.The Subadviser evaluates and ranks the short-term performance of each basket and usually invests the Managed Bond Fund’s assets in the top performing baskets as well as baskets deemed “turnaround” candidates.Turnaround candidates are baskets that have fallen to the bottom of the rankings, remained there for a sufficient period of time and rallied with significant upside momentum. The Subadviser typically assigns each basket in which it invests a minimum holding period, though a basket’s actual holding period will depend on its performance ranking and likely will be longer than the assigned holding period.By establishing holding periods, the Subadviser seeks to maintain longer-term core holdings of the Managed Bond Fund. The Subadviser generally evaluates all baskets daily based on rankings in order to minimize the impact and costs associated with trading. The Subadviser’s investment strategy attempts to respond to the performance of each basket rather than the performance of a market index or technical indicators.This strategy is neither predictive nor based on a group of top-down economic indicators, like market-timing approaches. Finally, in making the decision to invest in a security, long or short,the Subadviser may utilize proprietary analysis models that evaluate interest rate trends and other macroeconomic data, market momentum, price patterns and other technical data or relate toaccounting periods, tax events and other calendar-related events. The Subadviser also will create and rank a basket representing cash and/or cash equivalents (“cash basket”).As part of its investment strategy and for temporary defensive purposes, the Subadviser may invest the Managed Bond Fund’s assets in such a basket.As a result, up to 100% of the Managed Bond Fund’s assets may be invested in cash or cash equivalents at any given time for temporary defenses purposes.To earn income on available cash, a large portion or all of the assets of the Managed Bond Fund may be invested in high-quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Managed Bond Fund may not achieve its investment objective. Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Managed Bond Fund is also subject to the following risks: Credit Risk and Lower-Quality Debt Securities The Managed Bond Fund could lose money if the issuer of a debt security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most debt securities, but generally is not a factor for U.S. government obligations.The Managed Bond Fund may invest in securities rated below investment grade or “junk bonds.”Junk bonds may be sensitive to economic changes, political changes, or adverse developments specific to a company.These securities generally involve greater risk of default or price changes than other types of fixed-income securities and the Managed Bond Fund’s performance may vary significantly as a result.Therefore, an investment in the Managed Bond Fund is subject to a higher risk of loss of principal than an investment in a fund that may not invest in lower-rated securities. 3 Interest Rate Changes Debt securities have varying levels of sensitivity to changes in interest rates.In general, the price of a debt security will fall when interest rates rise and will rise when interest rates fall.Securities with longer maturities and mortgage securities can be more sensitive to interest rate changes.In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price.In addition, short-term and long-term interest rates do not necessarily move in the same amount or the same direction.Short-term securities tend to react to changes in short-term interest rates, and long-term securities tend to react to changes in long-term interest rates. Prepayment Risk and Risk of Mortgage-Backed Securities Many types of debt securities, including mortgage securities, are subject to prepayment risk.Prepayment occurs when the issuer of a security can repay principal prior to the security’s maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility.As a result, the Managed Bond Fund may have to reinvest its assets in mortgage securities or other debt securities that have lower yields. Risk of Asset-Backed Securities Payment of interest and repayment of principal may be impacted by the cash flows generated by the assets backing these securities.The value of the Managed Bond Fund’s asset-backed securities also may be affected by changes in interest rates, the availability of information concerning the interests in and structure of the pools of purchase contracts, financing leases or sales agreements that are represented by these securities, the creditworthiness of the servicing agent for the pool, the originator of the loans or receivables, or the entities that provide any supporting letters of credit, surety bonds, or other credit enhancements. EVOLUTION ALL-CAP EQUITY FUND Fund Objective The All-Cap Equity Fund seeks high appreciation on an annual basis consistent with a high tolerance for risk. The All-Cap Equity Fund’sinvestment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon a 60-day notice. Portfolio Investment Strategy The All-Cap Equity Fund is aggressively managed by the Subadviser.The All-Cap Equity Fund will invest at least 80% of its net assets (plus any borrowing for investment purposes) in equity securities either directly through individual stocks and ADRs or indirectly through securities that invest in or are a derivative of equity securities.Equity securities include common stocks, ETFs and closed-end investment companies.The All-Cap Equity Fund also may invest in futures, options and swaps.The All-Cap Equity Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities.The All-Cap Equity Fund invests in equity securities of any market capitalization, investment style, market sector or industry.The All-Cap Equity Fund also may seek exposure to international issuers and there is no limit on the amount of assets that may be invested in international securities.The Subadviser also may invest up to 50% of the All-Cap Equity Fund’s assets in short positions in equity securities. 4 The Subadviser analyzes the overall investment opportunities of various equity securities and market sectors to determine how to position the All-Cap Equity Fund’s portfolio.In conducting its analysis, the Subadviser creates baskets of equity securities (long and short) each of which is defined by a common set of criteria.For example, there may be a basket of stocks with low price-to-earnings ratios and another basket containing high-yield stocks, and so on.The universe of equity securities will be drawn from the three main Standard & Poor’s® (“S&P®”) indexes – S&P 500® Index, S&P 400 MidCap Index and S&P 600 SmallCap Index, together with international equity securities baskets, typically consisting of ETFs, ADRs and other closed-end investment companies, grouped by region, countries, sectors or other common characteristics. The Subadviser evaluates and ranks the short-term total return performance of each basket and usually invests the All-Cap Equity Fund’s assets in the top-performing baskets as well as baskets deemed “turnaround” candidates.Turnaround candidates are baskets that have fallen to the bottom of the rankings remained there for a sufficient period of time and rallied with significant upside momentum. The Subadviser typically assigns each basket in which it invests a minimum holding period, though a basket’s actual holding period will depend on its performance ranking and likely will be longer than the assigned holding period.By establishing holding periods, the Subadviser seeks to maintain longer-term core holdings of the All-Cap Equity Fund. The Subadviser generally evaluates all baskets daily based on rankings in order to minimize the impact and costs associated with trading. The Subadviser’s investment strategy attempts to respond to the performance of each basket rather than the performance of a market index or technical indicators.This strategy is neither predictive nor based on a group of top-down economic indicators, like market-timing approaches. Finally, in making the decision to invest in a security, long or short,the Subadviser may utilize proprietary analysis models that evaluate interest rate trends and other macroeconomic data, market momentum, price patterns and other technical data or relate toaccounting periods, tax events and other calendar-related events. The Subadviser also will create and rank a basket representing cash and/or cash equivalents (“cash basket”).As part of its investment strategy and for temporary defensive purposes, the Subadviser may invest the All-Cap Equity Fund’s assets in such a basket.As a result, up to 100% of the All-Cap Equity Fund’s assets may be invested in cash or cash equivalents at any given time for temporary defensive purposes.To earn income on available cash, a large portion or all of the assets of the All-Cap Equity Fund may be invested in high-quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the All-Cap Equity Fund may not achieve its investment objective. 5 Risk Factors In addition to the principal risks discussed in the “Principal Risks Factors” section below, the All-Cap Equity Fund also is subject to the following risks: Risks of Investing in Equity Securities The All-Cap Equity Fund may invest in publicly issued equity securities, including common stocks.Investments in common stocks are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of common stocks in which the All-Cap Equity Fund invests will cause the net asset value (“NAV”) of the All-Cap Equity Fund to fluctuate. Risks of Investing in Small Capitalization Companies Investing in the securities of small capitalization companies involves greater risks and the possibility of greater price volatility than investing in larger capitalization and more-established companies.Smaller companies may have limited operating history, product lines, and financial resources, and the securities of these companies may lack sufficient market liquidity. EVOLUTION LARGE CAP FUND Fund Objective The Large Cap Fund seeks high appreciation on an annual basis consistent with a high tolerance for risk. The Large Cap Fund’sinvestment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon a 60-day notice. Portfolio Investment Strategy The Large Cap Fund is aggressively managed by the Subadviser.The Large Cap Fund will typically invest at least 80% of its net assets (plus any borrowing for investment purposes) in large cap equity securities either directly through individual stocks and ADRs or indirectly through securities that invest in or are a derivative of equity securities.Equity securities include common stocks, ETFs and closed-end investment companies.The Large Cap Fund considers equity securities to be large capitalization if they have market capitalizations greater than $2 billion at the time of purchase.The Large Cap Fund also may invest in futures, options and swaps.The Large Cap Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities.The Large Cap Fund invests in equity securities of any investment style, market sector or industry.The Large Cap Fund also may seek exposure to international issuers and there is no limit on the amount of assets that may be invested in international securities.The Subadviser also may invest up to 50% of the Large Cap Fund’s assets in short positions in equity securities. The Subadviser analyzes the overall investment opportunities of various equity securities and market sectors to determine how to position the Large Cap Fund’s portfolio.In conducting its analysis, the Subadviser creates baskets of equity securities (long and short) each of which is defined by a common set of criteria.For example, there may be a basket of stocks with low price-to-earnings ratios, and another basket containing high-yield stocks, and so on.The universe of equity securities will be drawn from the Russell 1000® Index and may include international equity securities baskets, typically consisting of ETFs, ADRs and closed-end investment companies, grouped by regions, countries, sectors or other common characteristics. 6 The Subadviser evaluates and ranks the short-term total return performance of each basket and usually invests the Large Cap Fund’s assets in the top-performing baskets as well as baskets deemed “turnaround” candidates.Turnaround candidates are baskets that have fallen to the bottom of the rankings remained there for a sufficient period of time and rallied with significant upside momentum. The Subadviser typically assigns each basket in which it invests a minimum holding period, though a basket’s actual holding period will depend on its performance ranking and likely will be longer than the assigned holding period.By establishing holding periods, the Subadviser seeks to maintain longer-term core holdings of the Large Cap Fund. The Subadviser generally evaluates all baskets daily based on rankings in order to minimize the impact and costs associated with trading. The Subadviser’s ranking strategy attempts to respond to the performance of each basket rather than the performance of a market index or technical indicators.This strategy is neither predictive nor based on a group of top-down economic indicators, like market-timing approaches. Finally, in making the decision to invest in a security, long or short,the Subadviser may utilize proprietary analysis models that evaluateinterest rate trends and other macroeconomic data, market momentum, price patterns and other technical data or relate toaccounting periods, tax events and other calendar-related events. The Subadviser also will create and rank a basket representing cash and/or cash equivalents (“cash basket”).As part of its investment strategy and for temporary defensive purposes, the Subadviser may invest the Large Cap Fund’s assets in such a basket.As a result, up to 100% of the Large Cap Fund’s assets may be invested in cash or cash equivalents at any given time for temporary defensive purposes.To earn income on available cash, a large portion or all of the assets of the Large Cap Fund may be invested in high-quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Large Cap Fund may not achieve its investment objective. 7 Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Large Cap Fund is also subject to the following risk: Risks of Investing in Equity Securities The Large Cap Fund may invest in publicly issued equity securities, including common stocks.Investments in common stocks are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of common stocks in which the Large Cap Fund invests will cause the NAV of the Large Cap Fund to fluctuate. EVOLUTION SMALL CAP FUND Fund Objective The Small Cap Fund seeks high appreciation on an annual basis consistent with a high tolerance for risk. The Small Cap Fund’sinvestment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon a 60-day notice. Portfolio Investment Strategy The Small Cap Fund is aggressively managed by the Subadviser.The Small Cap Fund will typically invest at least 80% of its net assets (plus any borrowing for investment purposes) in small cap equity securities either directly through individual stocks and ADRs or indirectly through securities that invest in or are a derivative of equity securities.Equity securities include common stocks, ETFs and closed-end investment companies.The Small Cap Fund considers equity securities to be small capitalization if they have market capitalizations within the capitalization range of the Russell 2000®Index at the time of purchase.As of October 31, 2007, the market capitalization of companies included in the Russell 2000® Index was between $14 million and $7.73 billion.The Small Cap Fund also may invest in futures, options and swaps.The Small Cap Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities.The Small Cap Fund invests in equity securities of any investment style, market sector or industry.The Small Cap Fund also may seek exposure to international issuers and there is no limit on the amount of assets that may be invested in international securities.The Subadviser also may invest up to 50% of the Small Cap Fund’s assets in short positions in equity securities. The Subadviser analyzes the overall investment opportunities of various equity securities and market sectors to determine how to position the Small Cap Fund’s portfolio.In conducting its analysis, the Subadviser creates baskets of equity securities (long and short) each of which is defined by a common set of criteria.For example, there may be a basket of stocks with low price-to-earnings ratios and another basket containing high-yield stocks, and so on.The universe of equity securities will be drawn from the Russell 2000® Index and may include international equity securities baskets, typically consisting of ETFs, ADRs and closed-end investment companies, grouped by regions, countries, sectors or other common characteristics. The Subadviser evaluates and ranks the short-term total return performance of each basket and usually invests the Small Cap Fund’s assets in the top-performing baskets as well as baskets deemed “turnaround” candidates.Turnaround candidates are baskets that have fallen to the bottom of the rankings remained there for a sufficient period of time and rallied with significant upside momentum. 8 The Subadviser typically assigns each basket in which it invests a minimum holding period, though a basket’s actual holding period will depend on its performance ranking and likely will be longer than the assigned holding period.By establishing holding periods, the Subadviser seeks to maintain longer-term core holdings of the Small Cap Fund. The Subadviser generally evaluates all baskets daily based on rankings in order to minimize the impact and costs associated with trading. The Subadviser’s ranking strategy attempts to respond to the performance of each basket rather than the performance of a market index or technical indicators.This strategy is neither predictive nor based on a group of top-down economic indicators, like market-timing approaches. Finally, in making the decision to invest in a security, long or short,the Subadviser may utilize proprietary analysis models that evaluateinterest rate trends and other macroeconomicdata,market momentum, price patterns and other technical data or relate toaccounting periods, tax events and other calendar-related events. The Subadviser also will create and rank a basket representing cash and/or cash equivalents (“cash basket”).As part of its investment strategy and for temporary defensive purposes, the Subadviser may invest the Small Cap Fund’s assets in such a basket.As a result, up to 100% of the Small Cap Fund’s assets may be invested in cash or cash equivalents at any given time for temporary defensive purposes.To earn income on available cash, a large portion or all of the assets of the Small Cap Fund may be invested in high-quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Small Cap Fund may not achieve its investment objective. Risk Factors In addition to the principal risks discussed in the “Principal Risks Factors” section below, the Small Cap Fund also is subject to the following risks: Risks of Investing in Equity Securities The Small Cap Fund may invest in publicly issued equity securities, including common stocks.Investments in common stocks are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of common stocks in which the Small Cap Fund invests will cause the NAV of the Small Cap Fund to fluctuate. Risks of Investing in Small Capitalization Companies Investing in the securities of small capitalization companies involves greater risks and the possibility of greater price volatility than investing in larger capitalization and more-established companies.Smaller companies may have limited operating history, product lines, and financial resources, and the securities of these companies may lack sufficient market liquidity. 9 EVOLUTION TOTAL RETURN FUND Fund Objective The Total Return Fund seeks high total return on an annual basis consistent with a high tolerance for risk. The Total Return Fund’sinvestment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon a 60-day notice. Portfolio Investment Strategy The Total Return Fund is aggressively managed by the Subadviser.The Total Return Fund will typically invest at least 80% of its net assets (plus any borrowing for investment purposes) directly in dividend paying equities or interest bearing fixed income securities (collectively, “income generating securities”) or indirectly through securities that invest in or are a derivative of income generating securities.The Total Return Fund also may invest in futures, options and swaps.The underlying income generating securities in which the Total Return Fund seeks to gain exposure include: · U.S. Treasury bonds and notes; · U.S. government-sponsored enterprises, such as Fannie Mae© and Freddie Mac©; · U.S. dollar-denominated corporate obligations; · Mortgage and asset-backed securities; · Corporate bonds and notes and asset-backed securities; · Zero coupon bonds; · Commercial paper and other money market instruments; · Fixed-income securities issued by foreign governments and companies that are denominated in U.S. dollars or foreign currencies, some of which may be issued by governments in emerging market countries; · Dividend paying stocks; and · High-yield (“junk”) bonds. The Total Return Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. The Subadviser analyzes the overall investment opportunities of various income generating securities and market sectors to determine how to position the Total Return Fund’s portfolio.The Subadviser may position the Total Return Fund’s portfolio to seek exposure to a variety of credit categories, which could range from government securities to junk bonds.The Total Return Fund is not limited in its exposure to junk bonds, which may include bonds in the lowest credit rating category.In addition, the Total Return Fund may invest in income generating securities without any restriction on maturity.The Subadviser also may invest up to 50% of the Total Return Fund’s assets in short positions in income generating securities. In conducting its analysis, the Subadviser creates from the universe of income generating securities various “baskets” of securities (long and short) that are defined by differences in fundamental characteristics for dividend paying stocks and in creditworthiness and duration to maturity for fixed income securities.Examples of baskets of securities in which the Total Return Fund may invest include, but are not limited to, deep discount closed-end bond funds, high-yielding corporate stocks of various capitalization ranges and high-yielding ADRs of various geographical regions.The Subadviser evaluates and ranks the short-term performance of each basket and usually invests the Total Return Fund’s assets in the top performing baskets as well as baskets deemed “turnaround” candidates.Turnaround candidates are baskets that have fallen to the bottom of the rankings, remained there for a sufficient period of time and rallied with significant upside momentum.In addition, there is no fixed allocation between equity and fixed income securities.Rather, the allocation is determined by the Subadviser’s total return momentum ranking of the various baskets of securities in which the Total Return Fund invests. 10 The Subadviser typically assigns each basket in which it invests a minimum holding period, though a basket’s actual holding period will depend on its performance ranking and likely will be longer than the assigned holding period.By establishing holding periods, the Subadviser seeks to maintain longer-term core holdings of the Total Return Fund. The Subadviser generally evaluates all baskets daily based on rankings in order to minimize the impact and costs associated with trading. The Subadviser’s ranking strategy attempts to respond to the performance of each basket rather than the performance of a market index or technical indicators.This strategy is neither predictive nor based on a group of top-down economic indicators, like market-timing approaches. Finally, in making the decision to invest in a security, long or short,the Subadviser may utilize proprietary analysismodels that evaluateinterest rate trends and other macroeconomicdata,market momentum, price patterns and other technical data or relate toaccounting periods, tax events and other calendar-related events. The Subadviser also will create and rank a basket representing cash and/or cash equivalents (“cash basket”).As part of its investment strategy and for temporary defensive purposes, the Subadviser may invest the Total Return Fund’s assets in such a basket.As a result, up to 100% of the Total Return Fund’s assets may be invested in cash or cash equivalents at any given time for temporary defensive purposes.To earn income on available cash, a large portion or all of the assets of the Total Return Fund may be invested in high-quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Total Return Fund may not achieve its investment objective. Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Total Return Fund also is subject to the following risks: Credit Risk and Lower-Quality Debt Securities The Total Return Fund could lose money if the issuer of a debt security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most debt securities, but generally is not a factor for U.S. government obligations.The Total Return Fund may invest in securities rated below investment grade or “junk bonds.”Junk bonds may be sensitive to economic changes, political changes, or adverse developments specific to a company.These securities generally involve greater risk of default or price changes than other types of fixed-income securities and the Total Return Fund’s performance may vary significantly as a result.Therefore, an investment in the Total Return Fund is subject to a higher risk of loss of principal than an investment in a fund that may not invest in lower-rated securities. 11 Interest Rate Changes Debt securities have varying levels of sensitivity to changes in interest rates.In general, the price of a debt security will fall when interest rates rise and will rise when interest rates fall.Securities with longer maturities and mortgage securities can be more sensitive to interest rate changes.In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price.In addition, short-term and long-term interest rates do not necessarily move in the same amount or the same direction.Short-term securities tend to react to changes in short-term interest rates, and long-term securities tend to react to changes in long-term interest rates. Prepayment Risk and Risk of Mortgage-Backed Securities Many types of debt securities, including mortgage securities, are subject to prepayment risk.Prepayment occurs when the issuer of a security can repay principal prior to the security’s maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility.As a result, the Total Return Fund may have to reinvest its assets in mortgage securities or other debt securities that have lower yields. Risk of Asset-Backed Securities Payment of interest and repayment of principal may be impacted by the cash flows generated by the assets backing these securities.The value of the Total Return Fund’s asset-backed securities also may be affected by changes in interest rates, the availability of information concerning the interests in and structure of the pools of purchase contracts, financing leases or sales agreements that are represented by these securities, the creditworthiness of the servicing agent for the pool, the originator of the loans or receivables, or the entities that provide any supporting letters of credit, surety bonds, or other credit enhancements. Risks of Investing in Equity Securities The Total Return Fund may invest in publicly issued equity securities, including common stocks.Investments in common stocks are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of common stocks in which the Total Return Fund invests will cause the NAV of the Total Return Fund to fluctuate. PRINCIPAL RISK FACTORS An investment in a Fund entails risks.A Fund could lose money, or its performance could trail that of other investment alternatives.Neither FPI nor Rafferty can guarantee that the Funds will achieve their objectives.In addition, the Funds present some risks not traditionally associated with most mutual funds.It is important that investors closely review and understand these risks before making an investment in the Funds.These and other risks are described below. Risks of the Subadviser’s Investment Strategy While the Subadviser seeks to take advantage of investment opportunities for a Fund that will maximize its investment returns, there is no guarantee that such opportunities will ultimately benefit a Fund.The Subadviser will aggressively change a Fund’s portfolio in response to market conditions that are unpredictable and may expose a Fund to greater market risk than other mutual funds.There is no assurance that the Subadviser’s investment strategy will enable a Fund to achieve its investment objectives. 12 Risks of Aggressive Investment Techniques The Funds use investment techniques that may be considered aggressive.Risks associated with securities indices, swap agreements and futures contracts include potentially dramatic price changes (losses) in the value of the instruments and imperfect correlations between the price of the contract and the underlying security or index.These instruments may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. High Portfolio Turnover A Fund’s aggressive investment strategy may result in significant portfolio turnover to take advantage of anticipated changes in market conditions.High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect the Fund’s performance. Risks of Investing in Foreign Securities Investments in foreign securities involve greater risks than investing in domestic securities.As a result, the Funds’ returns and NAVs may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries.The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U.S., and there may be less public information available about foreign companies. Risks of Investing in ETFs and Closed-End Investment Companies An ETF is an investment company that seeks to track the performance of an index by holding in its portfolio either the contents of the index or a representative sample of the securities in the index.ETFs and closed-end investment companies are listed on national stock exchanges and are traded like stocks listed on an exchange.ETF and closed-end investment company shares potentially may trade at a discount or a premium in market price if there is a limited market in such shares.Investments in ETFs and closed-end investment companies are subject to brokerage and other trading costs as the Advisers trade in and out of a fund, which could result in greater expenses to a Fund.They also are subject to investment advisory and other expenses, which a Fund would directly bear.Finally, because the value of ETF and closed-end investment company shares depends on the demand in the market, the Advisers may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting a Fund’s performance. Swap Agreement Risks Each Fund may enter into swap agreements, which are two-party contracts whereby the parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The risks associated with such agreements include the risk that the counterparty to a swap agreement may default.If a counterparty defaults, a Fund’s risk of loss will consist of any payments that the Fund is entitled to receive from the counterparty under the agreement. In addition, a Fund could suffer losses with respect to a swap agreement if the Fund is unable to terminate the agreement or reduce its exposure through offsetting transactions. 13 Risks of Shorting Securities The Funds may from time to time, establish short positions designed to profit from the decline in the price of particular securities, baskets of securities or indices.In general, when a Fund shorts securities, it borrows the securities from a broker and sells the borrowed securities.The Fund is obligated to deliver to the broker securities that are identical to the securities sold short and will be subject to the risk of loss, which may be significant, in the event that the market value of the securities sold short plus related transaction costs exceeds the proceeds to the Fund from the short sale.A short sale involves the theoretically unlimited risk of an increase in the market price of the security, basket of securities or index sold short, which, except in the case of a short sale “against the box,” would result in a theoretically unlimited loss.As a consequence, the Funds will lose value if and when the price of particular securities, baskets of securities or indexes rise – a result that is the opposite from traditional mutual funds.The holder of a short position is responsible for paying the dividends and interest accruing on the short position.Because dividends and interest accruing on a short position is an expense to a Fund, the performance of a Fund may be adversely impacted by the cost of maintaining its short positions. Risks of Investing in Derivatives A Fund may invest in instruments that attempt to track the price movement of underlying securities or indices.Investments in derivatives in general are subject to market risks that may cause their prices to fluctuate over time.Investments in derivatives may not correctly correlate with the price movements of the underlying index or instrument.As a result, the use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Counterparty Risks The Funds may invest in swap agreements, which are two-party contracts whereby the parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.Using such agreements exposes a Fund to the risk that the counterparty may default.If the counterparty defaults, a Fund’s risk of loss will consist of any payments that the Fund is entitled to receive from the counterparty under the agreement. Risks of Non-Diversification Each Fund is non-diversified, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Funds are non-diversified, their NAVs and total returns may fluctuate more or fall greater in times of weaker markets than a diversified mutual fund. 14 HISTORICAL PERFORMANCE The bar chart and performance tables below provide some indication of the risks of investing in the Managed Bond Fund and the All-Cap Equity Fund by comparing their performance with those of a broad measure of market performance.The information below also illustrates the risks of investing in the Managed Bond Fund and the All-Cap Equity Fund by showing their highest and lowest quarterly returns.The Managed Bond Fund and the All-Cap Equity Fund’s past performance (before and after taxes) is not necessarily an indication of how they will perform in the future.No performance information is presented for the Large Cap Fund, the Small Cap Fund and the Total Return Fund because they do not have annual returns for at least one full calendar year prior to the date of this Prospectus. 15 Evolution Managed Bond Fund Total Return for the Calendar Year Ended December 31* * Year-to-date total return as of September 30, 2007 for the Managed Bond Fund was 0.54%. Fund Highest Quarterly Return Lowest Quarterly Return Managed Bond Fund 3.17% (3rd quarter 2006) -4.75% (1st quarter 2005) Average Annual Total Returns as of December 31, 2006 1 Year Since Inception Inception Date Managed Bond Fund Return Before Taxes 2.46% -1.67% 4/1/04 Return After Taxes on Distributions(1) 1.07% -3.041% Return After Taxes on Distributions and Sale of Fund Shares(1)(2) 1.59% -2.19% Lehman U.S. Aggregate Bond Index (3) 4.33% 3.13% 4/1/04 Lipper High Yield Bond Fund Index(4) 10.17% 7.80% 4/1/04 S&P 500® Index(5) 15.79% 10.55% 4/1/04 (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). (2) The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of fund shares, a tax deduction is provided that benefits the investor. (3) The Lehman U.S. Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year.The performance of the index does not reflect deductions for fees, expenses or taxes. (4) The Lipper High Yield Bond Fund Index is the average of the 30 largest mutual funds in the Lipper High Yield Bond Fund category.These funds aim at high (relative) current yield from fixed income securities, have no quality or maturity restrictions, and tend to invest in lower grade debt issues. (5) The S&P 500® Index was added April 1, 2004 as an additional measure of market performance.The Standard & Poor’s 500® (“S&P 500®”) Index is an unmanaged index of 500 U.S. stocks and gives a broad look at how 500 of the largest companies in aggregate market value have performed.The performance of the index does not reflect deductions for fees, expenses or taxes. 16 Evolution All-Cap Equity Fund Total Return for the Calendar Year Ended December 31* * Year-to-date total return as of September 30, 2007 for the All-Cap Equity Fund was 5.94%. Fund Highest Quarterly Return Lowest Quarterly Return All-Cap Equity Fund 11.26% (3rd quarter 2005) -2.87% (2nd quarter 2006) Average Annual Total Returns as of December 31, 2005 1 Year Since Inception Inception Date All-Cap Equity Fund Return Before Taxes 13.04% 9.52% 4/1/04 Return After Taxes on Distributions(1) 11.49% 8.58% Return After Taxes on Distributions and Sale of Fund Shares(1)(2) 8.75% 7.69% S&P 500® Index (3) 15.79% 10.55% 4/1/04 (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of fund shares, a tax deduction is provided that benefits the investor. (3) The S&P 500® Index is an unmanaged index of 500 U.S. stocks and gives a broad look at how 500 of the largest companies in aggregate market value have performed.The performance of the index does not reflect deductions for fees, expenses or taxes. 17 FEES AND EXPENSES OF THE FUNDS The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds.The expenses below are based on actual expenses incurred for each Fund for the fiscal year ended August 31, 2007. Shareholder Fees(1) (fees paid directly from your investment): Maximum Sales Charge Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (as a % of original purchase price or sales proceeds, whichever is less) None Annual Operating Expenses (expenses that are deducted from Fund assets): Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Large Cap Fund Evolution Small Cap Fund Evolution Total Return Fund Management Fees 1.00 % 1.00 % 1.00 % 1.00 % 1.00 % Distribution and/or Service (12b-1) Fees 0.25 % 0.25 % 0.25 % 0.25 % 0.25 % Other Expenses(2) 0.50 %(3) 0.44 %(3) 0.49 %(3)(6) 0.60 %(3)(6) 0.47 %(3)(6) Acquired Fund Fees and Expenses(4) 0.30 % 0.04 % 0.04 % 0.07 % 0.09 % Total Annual Fund Operating Expenses(4) 2.05 % 1.73 % 1.78 % 1.92 % 1.81 % Expense Waiver/Reimbursement 0.00 % 0.00 % – (5) – (5) – (5) Net Annual Fund Operating Expenses 2.05 %(6) 1.73 %(6) – (5) – (5) – (5) (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.Shareholders will be charged a fee by the transfer agent for outgoing wire transfers, returned checks and stop payment orders. (2) Other Expenses include custodian, transfer agency and other customary fund expenses.In addition, Other Expenses includes a Shareholder Servicing fee that may be charged by the Funds in an amount up to 0.15%. (3) As part of the Funds’ investment strategy, they may take short positions in securities.During the fiscal year ended August 31, 2007, the Funds did not enter into short positionsand, thus, no additional expenses associated with these positions are included in the calculation above. (4) The Funds are required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees and expensesthat a Fund incurs from investing in the shares of otherregistered and unregistered investment companies(“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Because the Total Annual Fund Operating Expenses in the table above include Acquired Fund Fees and Expenses, they do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.75%, 1.69%, 1.74%, 1.85% and 1.72%, for the Managed Bond Fund, All-Cap Equity Fund, Large Cap Fund, Small Cap Fund and Total Return Fund, respectively. (5) Rafferty has voluntarily agreed to waive all or a portion of its management fee and/or reimburse the Large Cap Fund, the Small Cap Fund and the Total Return Fund for Other Expenses through August 31, 2008 to the extent that Large Cap Fund, the Small Cap Fund and the Total Return Fund’s Total Annual Fund Operating Expenses exceed 1.75% (excluding, as applicable, among other expenses, front-end or contingent deferred sales loads, taxes, leverage interest, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization, Acquired Fund Fees and Expenses, and extraordinary expenses such as litigation) for their Investor Class shares.Because this is a voluntary expense waiver, Rafferty may change or end the waiver at any time.Any expense waiver is subject to reimbursement by the Large Cap Fund, the Small Cap Fund and the Total Return Fund, as applicable, within the following three years if overall expenses fall below these percentage limitations.For the fiscal year ended August 31, 2007, Rafferty reimbursed Other Expenses of the Large Cap Fund, the Small Cap Fund and the Total Return Fund in the amount of 0.01%, 0.10%, 0.03%, respectively.If the reimbursement were included in the calculation above, Other Expenses and Total Annual Operating Expenses respectively would be for the Large Cap Fund 0.48% and 1.77%, for the Small Cap 0.50% and 1.82%, and for the Total Return Fund 0.44% and 1.78%. 18 (6) Rafferty has contractually agreed to waive all or a portion of its management fee and/or reimburse the Managed Bond Fund and the All-Cap Equity Fund for Other Expenses through August 31, 2008 to the extent that the Managed Bond Fund and the All-Cap Equity Fund’s Total Annual Fund Operating Expenses exceed 1.75% (excluding, as applicable, among other expenses, front-end or contingent deferred sales loads, taxes, leverage interest, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization, Acquired Fund Fees and Expenses, and extraordinary expenses such as litigation) for their Investor Class Shares.Any expense waiver is subject to reimbursement by the Managed Bond Fund and the All-Cap Equity Fund, as applicable, within the following three years if overall expenses fall below these percentage limitations.The Board may agree to change to fee waivers or reimbursements without the approval of fund shareholders. Expense Example The table below is intended to help you compare the cost of investing in a class of shares of the Funds with the cost of investing in other mutual funds.The table shows what you would have paid if you invested $10,000 in the Funds over the periods shown and then redeemed all your shares at the end of those periods.It also assumes that your investment has a 5% return each year and the operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Evolution Managed Bond Fund $208 $643 $1,103 $2,379 Evolution All-Cap Equity Fund $176 $545 $939 $2,041 Evolution Large Cap Fund $182 $561 $965 $2,095 Evolution Small Cap Fund $185 $593 $1,027 $2,235 Evolution Total Return Fund $187 $572 $983 $2,129 19 ABOUT YOUR INVESTMENT SHARE PRICES OF THE FUNDS A fund’s share price is known as its NAV.Each Fund’s Investor Class share price is calculated after the close of regular trading, usually as of 4:00 p.m. Eastern time, each day the New York Stock Exchange (“NYSE”) is open for business.All shareholder transaction orders received in good form by the Funds’ transfer agent or an authorized financial intermediary by the close of regular trading (generally 4:00 p.m. Eastern time) will be processed at that day’s NAV.Transaction orders received after 4:00 p.m. Eastern time will receive the next business day’s NAV. Share price is calculated by dividing each Fund’s net assets by its shares outstanding.The Funds use the following methods to price securities held in their portfolios: ● Equity securities, over-the-counter (“OTC”) securities, ETFs, closed-end investment companies, swap agreements, options, futures and options on futures are valued at their last sales price, or if not available, the average of the last bid and ask prices; ● Securities primarily traded in the NASDAQ Global Market® are valued using the NASDAQ® Official Closing Price (“NOCP”); ● Short-term debt securities with a maturity of 60 days or less and money market securities are valued using the “amortized” cost method; ● Other debt securities are valued by using the closing bid and asked prices provided by the Funds’ pricing service or, if such prices are unavailable, by a pricing matrix method; and ● Securities for which reliable market quotations are not readily available, the Funds’ pricing service does not provide a valuation for such securities, the Funds’ pricing service provides a valuation that in the judgment of the Adviser does not represent fair value, or the Funds or the Adviser believes the market price is stale will be valued at fair value estimates by the Adviser under the supervision of the Board of Trustees. Fair Value Pricing Portfolio securities and other assets are valued chiefly by market prices from the primary market in which they are traded.Securities are priced at a fair value as determined by the Adviser, under the supervision of the Board of Trustees, when reliable market quotations are not readily available, the Funds’ pricing service does not provide a valuation for such securities, the Funds’ pricing service provides a valuation that in the judgment of the Adviser does not represent fair value, the Adviser believes that the market price is stale, or an event that affects the value of an instrument (a “Significant Event”) has occurred since the closing prices were established, but before the time as of which the Funds calculate their NAVs.Examples of Significant Events may include:(1) events that relate to a single issuer or to an entire market sector; (2) significant fluctuations in domestic or foreign markets; or (3) occurrences not tied directly to the securities markets, such as natural disasters, armed conflicts, or significant government actions.If such Significant Events occur, the Funds may value the instruments at fair value, taking into account such events when it calculates each Fund’s NAV.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.In addition, the Funds may also fair value an instrument if trading in a particular instrument is halted and does not resume prior to the closing of the exchange or other market. 20 Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, Rafferty compares the market quotation to the fair value price to evaluate the effectiveness of the Funds’ fair valuation procedures. RULE 12b-1 AND SHAREHOLDER SERVICE FEES The Funds have adopted an Investor Class distribution plan under Rule12b-1 which allows each Fund to charge up to 0.25% of that Fund’s average Investor Class daily net assets to pay for distribution and services provided to Fund shareholders.The Board of Trustees has also authorized the Funds to charge up to 0.15% of each Fund’s average Investor Class daily net assets to pay for shareholder services provided to Fund shareholders.Because the 12b-1 fees and shareholder service fees are paid out of the Funds’ Investor Class assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. HOW TO INVEST IN SHARES OF THE FUNDS You may invest in the Funds through traditional investment accounts, IRAs (including Roth IRAs), self-directed retirement plans or company-sponsored retirement plans.Account Applications and descriptions of any service fees for retirement or other accounts are available directly from the Direxion Funds.You may invest directly with the Funds or through certain financial intermediaries.Any transaction effected through a financial intermediary may be subject to a processing fee.In addition, the Funds may allow for purchases through an Automatic Investment Plan.Contact Rafferty for further information. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Minimum Investment The minimum initial and subsequent investments set forth below may be invested in as many of the Direxion Funds as you wish.However, you must invest at least $1,000 in any one of the Funds.For example, if you decide to invest $10,000 in three of the Direxion Funds, you may allocate your minimum initial investment as $8,000, $1,000 and $1,000. Minimum Initial Investment Subsequent Investment Regular Accounts $10,000 $1,000 Retirement Accounts $10,000 $0 Rafferty may waive these minimum requirements at its discretion.Contact Rafferty for further information. 21 Good Form Good form means that your purchase (whether direct or through a financial intermediary) is complete and contains all necessary information; has all supporting documentation (such as trust documents, beneficiary designations, proper signature guarantees, IRA rollover forms, etc.); and is accompanied by sufficient purchase proceeds.For a purchase request to be in good form, it must include (1)the name of the Fund; (2)the dollar amount of shares to be purchased; and (3)your purchase application or investment stub.An Account Application that is sent to the Funds’ transfer agent does not constitute a purchase order until the transfer agent processes the Account Application and receives correct payment by check or wire transfer. Purchasing Shares By Mail: ● Complete and sign your Account Application. ● Indicate the Fund and the amount you wish to invest. ● Mail your check (payable to “Direxion Funds”) along with the completed Account Application to: Regular Mail Express/Overnight Mail Direxion Funds - Investor Class c/o U.S. Bancorp Fund Services, LLC P.O. Box 1993 Milwaukee, Wisconsin 53201-1993 Direxion Funds - Investor Class c/o U.S. Bancorp Fund Services, LLC Mutual Fund Services - 3rd Floor 615 East Michigan Street Milwaukee, Wisconsin 53202 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. ● The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.In addition, to prevent check fraud, the Funds do not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks, or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks or any conditional order or payment. ● All purchases must be made in U.S. dollars through a U.S. bank. ● If your check does not clear, you will be charged a $25.00 fee.In addition, you may be responsible for losses sustained by the Funds for any returned payment. ● You will receive written confirmation by mail, but we do not issue share certificates. ● The Funds’ transfer agent will verify certain information from investors as part of the Funds’ anti-money laundering program. The USA PATRIOT Act of 2001 requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new Account Application, you will be required to supply your full name, date of birth, social security number and permanent street address to assist in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Funds may temporarily limit additional share purchases.In addition, the Funds may limit additional share purchases or close an account if they are unable to verify a shareholder’s identity.As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. 22 If the Funds do not have a reasonable belief in the identity of a shareholder, the account will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information and/or documentation is not received. By Bank Wire Transfer: Initial Investment – By Wire ● If you are making an initial investment in the Funds, before you wire funds, please contact the Funds’ transfer agent by phone to make arrangements with a telephone service representative to submit your completed Account Application via mail, overnight delivery, or facsimile.Upon receipt of your Account Application, your account will be established and a service representative will contact you within 24 hours to provide an account number and wiring instructions.You may then contact your bank to initiate the wire using the instructions you were given. For Subsequent Investments – By Wire Before sending your wire, please contact the Funds’ transfer agent to advise them of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA number: 075000022 For credit to U.S. Bancorp Fund Services, LLC Account Number 112-952-137 For further credit to the Direxion Funds (Your name) (Your account number) (Name of Fund(s) to purchase) — Investor Class ● Your bank may charge a fee for such services. ● Wired funds must be received prior to the close of regular trading (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Funds and U.S. Bank, N.A. are responsible for the consequences of delays from the banking or Federal Reserve. 23 By Telephone: ● Investors may purchase additional shares of the Funds by calling the Funds at (800) 851-0511.If you elected this option on your account application and your account has been open for at least 15 days, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Each telephone purchase order must be a minimum of $1,000.Your shares will be purchased at the NAV calculated on the day your order is placed, provided that your order is received prior to the close of regular trading (generally 4 p.m., Eastern time). Through Financial Intermediaries: ● Select financial intermediaries are authorized to offer shares of the Funds. ● These financial intermediaries can help you complete the necessary paperwork, mail your Account Application to the Direxion Funds and place your order to purchase shares of the Funds. ● Financial intermediaries are responsible for placing orders promptly with the Funds and forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.Financial intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Each intermediary also may have its own rules about share transactions, limits on the number of share transactions you are permitted to make in a given time period, and may have earlier cut-off times for processing your transaction.For more information about your financial intermediary’s rules and procedures, you should contact your financial intermediary directly. HOW TO EXCHANGE SHARES OF THE FUNDS You may exchange Investor Class shares of your current Fund(s) for Investor Class shares of any other Direxion Fund (including Direxion Funds not offered in this Prospectus) at the next determined NAV after receipt of your order in good form without any charges.To make an exchange: ● Write or call the Funds’ transfer agent or your financial intermediary. ● Provide your name, account number, which Funds are involved, and the number, percentage or dollar value of shares to be exchanged. ● The Funds can only honor exchanges between accounts registered in the same name and having the same address and taxpayer identification number. ● You must exchange at least $1,000 or, if your account value is less than that, your entire account balance will be exchanged. ● You may exchange by telephone unless you declined telephone exchange privileges on your Account Application.If you previously declined telephone exchange privileges and would like to add this option to your account, please contact the Funds at (800) 851-0511 for instructions. ● You may exchange through the Internet by visiting the Direxion Funds’ website at www.direxionfunds.com and activating your account. 24 HOW TO SELL SHARES OF THE FUNDS Generally ● You may sell all or part of your investment in the Funds at the next determined NAV after we receive your order. ● Redemption proceeds from any sales of shares will normally be sent within seven days from the time a Fund receives your request in good order. ● For investments that have been made by check, payment on sales requests may be delayed until the Funds’ transfer agent is reasonably satisfied that the purchase payment has been collected by the Fund, which may require up to 10 calendar days. ● Your proceeds will be sent via check, wire or electronic funds transfer through the ACH network using the address or bank account listed on the transfer agent’s records. ● Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. ● The Funds also offer a Systematic Withdrawal Plan for shareholders who require periodic payments, such as those from IRAs.For more information on this option, please contact the Funds at (800) 851-0511. By Telephone or By Mail: ● Call or write the Funds (see the address and telephone number above). ● You may sell shares of the Funds by telephone unless you declined telephone redemption privileges on your Account Application.If you previously declined telephone redemption privileges, you may request telephone redemption privileges by sending a written request to the Funds’ transfer agent with your signature guaranteed.If you have questions, please contact the Funds at (800) 851-0511. ● IRA accounts are not eligible for telephone redemption privileges. ● Provide your name, account number, which Fund and the number, percentage or dollar value of shares to sell.The maximum amount that may be redeemed by telephone is $100,000. By Wire Transfer: ● Call the Direxion Funds. ● Provide your name, account number, which Fund and the number, percentage or dollar value of shares to sell. 25 ● You will be charged a wire transfer fee of $15.00, which will be deducted from your account balance on dollar specific redemption requests or from the proceeds on share specific requests.This fee is in addition to any fees that may be imposed by your bank. ● Your proceeds will be wired only to the bank listed on the Funds’ transfer agent’s records. Through Financial Intermediaries: ● Select financial intermediaries can place your order to sell shares of the Funds. ● Payment can be directed to your account normally within three business days after a financial intermediary places your order. ACCOUNT AND TRANSACTION POLICIES Order Policies There are certain times when you may be unable to sell Investor Class shares of the Funds or proceeds may be delayed.This may occur during emergencies, unusual market conditions or when the Funds cannot determine the value of their assets or sell their holdings.The Funds reserve the right to reject any purchase order or suspend offering of their shares.Generally, a Fund may reject a purchase if it is disruptive to the efficient management of the Fund. Certain transactions through a financial intermediary may not be deemed in good form if such financial intermediary failed to notify the Funds of such trade or trades by the close of regular trading (generally 4:00 p.m. Eastern time).In particular, financial intermediaries that transact in shares of the Funds through the Fundserv must, in many cases, notify the Funds of trades before placing them in the Fundserv system.In the event that a financial intermediary transacts in shares of the Funds through the Fundserv system without notifying the Funds of such trades in advance, such transaction may be deemed not to have been received in good order.In practice, this means that a confirmation from a financial intermediary is not binding on the Funds.In the event that a trade is deemed not to have been received in good form, for whatever reason, a purchase, redemption or exchange request may be rejected or canceled and, in the event of a redemption which is canceled, the Funds shall have the right to a return of proceeds.Cancellation of a trade is processed at the NAV at which the trade was originally received and is ordinarily completed the next business day.Please contact your financial intermediary to determine how it processes transactions in shares of the Funds. Telephone Transactions For your protection, the Funds may require some form of personal identification prior to accepting your telephone request such as verification of your social security number, account number or other information.We also may record the conversation for accuracy.During times of unusually high market activity or extreme market changes, you should be aware that it may be difficult to place your request in a timely manner.In addition, once a telephone transaction has been placed, it cannot be canceled or modified. 26 Signature Guarantees In certain instances when you sell Investor Class shares of the Funds, we will need your signature guaranteed.Signature guarantees may be available at your bank, stockbroker or a national securities exchange.A notary public cannot guarantee signatures.Your signature must be guaranteed if: ● You are changing your account ownership; ● Your account registration or address has changed in the last 30 days; ● Redemption proceeds are sent to any person, address or bank account other than the one listed on record with the Funds; ● The proceeds are payable to a third party; ● The sale is greater than $100,000; ● You are establishing or modifying certain services on an account; or ● There are other unusual situations as determined by the Funds’ transfer agent. Low Balance Accounts If your total account balance falls below $10,000 due to withdrawals, then we may sell your shares of the Funds.We will inform you in writing 30 days prior to selling your shares.If you do not bring your total account balance up to $10,000 within 30 days, we may sell your shares and send you the proceeds.We will not sell your shares if your account value falls due to market fluctuations. Redemption In-Kind The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio.It is not expected that the Funds would do so except in unusual circumstances.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. Excessive Trading Each Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Funds’ investment program and create additional transaction costs that are borne by all shareholders.The Board of Trustees has adopted a policy regarding excessive trading.Shares of the Funds are offered exclusively to the clients of FPI, in which the Funds’ Subadviser generally initiates transactions in shares of the Funds.As a result, the Funds do not currently impose any trading restrictions or redemption fees on Fund shareholders. However, the Funds discourage excessive, short-term trading and other abusive trading practices and the Funds may use a variety of techniques to monitor trading activity and detect abusive trading practices.As approved by the Board of Trustees, these techniques may change from time to time as determined by the Funds in their sole discretion. 27 In an effort to discourage abusive trading practices and minimize harm to the Funds and their shareholders, the Funds reserve the right, in its sole discretion, to identify trading practices as abusive.The Funds further reserve the right to refuse purchase requests from an account that a Fund has identified as engaging in abusive trading practices or any individuals or groups who, in each Fund’s view, are likely to engage in market timing or excessive trading.In making such judgments, the Funds seek to act in a manner that they believe is consistent with the best interests of shareholders. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions each Fund handles, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive.In particular, since each Fund receives purchase and sale orders through financial intermediaries that use group or omnibus accounts, the Funds cannot always detect frequent trading.As a consequence, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. 28 ADDITIONAL INFORMATION MANAGEMENT OF THE FUNDS Rafferty Asset Management, LLC (“Rafferty”) provides investment services to the Funds.Rafferty has been managing mutual funds since June 1997.Rafferty is located at 33 Whitehall Street, 10th Floor, New York 10004.As of September 30, 2007, the Adviser had approximately $1.45 billion in assets under management. Under an investment advisory agreement between the Direxion Funds and Rafferty, each Fund pays Rafferty fees at an annualized rate 1.00% of a Fund’s average daily net assets. A discussion regarding the basis on which the Board of Trustees approved the investment advisory agreement is included in the Funds’ Annual Report for the period ended August 31, 2007. Rafferty has retained FPI to serve as subadviser to the Funds.Rafferty (not the Funds) pays FPI a subadvisory fee each month based on the Funds’ prior month’s total net assets at an annualized rate of 0.60% on assets up to $250 million, 0.65% on assets between $250 million and $350 million, 0.70% on assets between $350 million and $450 million and 0.75% on assets over $450 million.FPI is located at 3883 Telegraph Road, Suite 100, Bloomfield Hills, Michigan, 48302.FPI was founded in Bloomfield Hills, Michigan in 1981 by its President, Jerry C. Wagner.FPI provides investment management services to individuals, pension and profit plans and non-profit organizations.It is expected that the assets in the Funds will come from individuals with whom FPI has a contractual relationship pursuant to which FPI provides investment management and other services for a fee.In addition to the subadvisory fee, FPI may receive from the Trust Rule 12b-1 and/or Shareholder Service Fees for providing certain shareholder services to clients of FPI who are shareholders in the Funds.FPI reduces any amounts due FPI under contractual relationships with its clients by amounts received from Rafferty and the Funds. An investment team from FPI manages the Funds’ assets under the supervision of Rafferty.Under the subadvisory arrangement, FPI directs the allocation of the Funds’ assets among various investment vehicles selected by FPI.Rafferty implements FPI’s allocation decisions for each Fund by placing all brokerage orders for the purchase and sale of those securities. Mr. Wagner and Bruce Greig have served as portfolio managers to the Funds since their inception.Mr. Wagner has been President, Director and sole shareholder of FPI since its organization in 1981.Mr. Greig has been an investment adviser at FPI since May 1995 and currently holds the position of Vice President-Research and Associate Investment Officer. The Funds’ SAI provides additional information about the compensation of the Funds’ portfolio managers, other accounts they manage, and their ownership of securities of the Funds. 29 PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio securities is available in the Funds’ Statement of Additional Information.Currently, disclosure of each Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.The Annual and Semi-Annual Reports will be available by contacting the Direxion Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling (800) 851-0511. DISTRIBUTIONS AND TAXES Distributions Each Fund distributes dividends from its net investment income annually and any realized net capital gains at least annually, though a Fund may make distributions more frequently. Net investment income generally consists of interest income and dividends received on investments, less expenses.A Fund has capital gains when it sells its portfolio assets for a profit.The tax consequences will vary depending on how long a Fund has held the assets.Distributions of net gains on sales of assets held for one year or less are taxed as dividends (that is, ordinary income).Sales of assets held longer than one year (long-term capital gains) are taxed at lower capital gains rates.Each Fund does not seek to provide long-term capital gains. Dividends and capital gain distributions (collectively, “distributions”) will be reinvested automatically at the NAV unless you request otherwise in writing.Normally, distributions are taxable events for shareholders whether the distributions are received in cash or reinvested.If you elect to receive distributions from a Fund by check and the post office cannot deliver such check or your check remains uncashed for six months, the Fund reserves the right to reinvest the check in your account at the applicable Funds’ then current NAV per share and to reinvest all subsequent distributions in shares of the Fund until an updated address is received. Taxes The following table illustrates the potential tax liabilities for taxable accounts: Type of Transaction Tax Status* Dividend(other than “qualified dividend income (“QDI”)) distribution Ordinary income rate Distribution of QDI (see below) Long-term capital gains rate Distribution of net short-term capital gains Ordinary income rate Distribution of net long-term capital gains Long-term capital gains rate Sale or exchange of Fund shares owned for more than one year Long-term capital gains or losses Sale or exchange of Fund shares owned for one year or less Gains are taxed at the same rate as ordinary income; losses are subject to special rules * Tax consequences for tax-deferred retirement accounts or non-taxable shareholders may be different.You should consult your tax specialist for more information about your personal situation. 30 QDI consists of dividends a Fund receives from most U.S. corporations and “qualified foreign corporations,” provided that the Fund satisfies certain holding period, debt-financing and other requirements regarding the stock on which the dividends were paid.A Fund’s dividends attributable to its “QDI” are subject to the long-term capital gains rate, a maximum federal rate of 15% for shareholders who are individuals and satisfy those restrictions regarding their Fund shares.These special rules generally apply to taxable years beginning before January 1, 2011. If you are a non-retirement account shareholder of a Fund, then each year we will send you a Form 1099 that tells you the amount of Fund distributions you received for the prior calendar year, the tax status of those distributions and a list of reportable sale transactions.Normally, distributions are taxable in the year you receive them.However, any distributions declared in the last three months of the year and paid in January of the following year generally are taxable as if received on December 31 of the year they are declared. If you are a non-corporate shareholder of a Fund and do not provide the Fund with your correct taxpayer identification number (normally your social security number), the Fund is required to withhold 28% of all distributions and redemption proceeds otherwise payable to you for Funds.If you are otherwise subject to backup withholding, we also are required to withhold and pay to the Internal Revenue Service (“IRS”) 28% of your distributions.Any tax withheld may be applied against your tax liability when you file your tax return. MASTER/FEEDER OPTION The Funds may in the future operate under a master/feeder structure.This means that the Funds would be a “feeder” fund that attempts to meet its objective by investing all its investable assets in a “master” fund with the same investment objective.The “master” fund would purchase securities for investment.It is expected that any such investment company would be managed by Rafferty in substantially the same manner as the Funds.If permitted by law at that time, the Board of Trustees may approve the implementation of such a structure for the Funds without seeking shareholder approval.However, the Trustees’ decision will be made only if the investments in the master funds are in the best interests of each Fund and its shareholders.In making that determination, the Trustees will consider, among other things, the benefits to shareholders and/or the opportunity to reduce costs and achieve operational efficiencies.You also will receive a 30-day notice prior to the implementation of the master/feeder structure. 31 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the financial performance of the Investor Class shares of the Funds for the periods indicated.The information shown below was audited by Ernst &
